DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/29/2020 has been entered. Claims 1-14 and 21-26 are currently pending. Applicant’s amendments to the claims and terminal disclaimer have overcome the 35 USC 112 rejection and double patenting rejections previously set forth in the Non-Final Office Action mailed 10/02/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0292591, hereby referred as Li) in view of Satoh et al. (US 2012/0044113, hereby referred as Satoh) and Lee et al. (US 9,871,300, hereby referred as Lee).
Regarding claim 1, Li teaches the following:
an electronic device comprising: 
a dielectric cover layer (element 52, figure 16); 
a dielectric substrate (element 78, figure 16) having a surface that is mounted against the dielectric cover layer; and 
an antenna (element 46, figure 16) on the dielectric substrate, wherein the antenna comprises a conductive traces at the surface of the dielectric substrate (as shown in figure 10, paragraph [0007]) and the antenna is configured to transmit radio-frequency signals at a frequency between 10 GHz and 300 GHz through the dielectric cover layer (paragraph [0009], and “cellular telephone bands”, paragraph [0051])).
Li does not explicitly teach a phased antenna array on the dielectric substrate, wherein the phased antenna array comprises conductive traces at the surface of the dielectric substrate and the phased antenna array is configured to transmit radio-frequency signals at a frequency between 10 GHz and 300 GHz through the dielectric cover layer. However Li does teach that the antenna may be any type of antenna (paragraphs [0035] and [0063]).
Lee suggests the teachings of using a phased antenna array in a mobile device (column 11, lines 42-53). 
Satoh suggests the teachings of a phased antenna array (elements 110, figure 10, “plurality of antennas 110 so operate as the phased-array antennas”, paragraph [0081]) on the dielectric substrate (element 120, figure 10), wherein the phased antenna array comprises conductive traces at the surface of the dielectric substrate (as shown in figure 10) and the phased antenna array is configured to transmit radio-frequency signals at a frequency between 10 GHz and 300 GHz (paragraph [0048]) through the dielectric cover layer (elements 230, figures 10 and 16). 


Regarding claim 2, the combination of Li, Lee and Satoh as referred in claim 1 teaches the following:
wherein the electronic device has first (Li, top face of element 52, figure 16) and second (Li, bottom face of element 12, figure 16) faces and further comprises: a display (Li, element 100, figure 16).
Li also teaches that the dielectric cover layer may form the second face of the electronic device (paragraph [0081]), and that would mean that the display would have a separate display cover layer and pixel circuitry that emits light through the display cover layer that would form the first face of the electronic device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display of the combination of Li, Lee and Satoh to have a display cover layer and pixel circuitry that emits light through the display cover layer, wherein the display cover layer forms the first face of the electronic device and the dielectric cover layer forms the second face of the electronic device as suggested by the teachings of Li which can be used so that the signals transmitted and received from the antenna are directed out of the back of the phone which can reduce the amount of 

Regarding claim 3, the combination of Li, Lee, and Satoh as referred in claim 2 teaches the following:
wherein the dielectric cover layer comprises material selected from the group consisting of: glass and ceramic (Li, paragraphs [0073] and [0081]).

Regarding claim 4, the combination of Li, Lee and Satoh as referred in claim 1 teaches the following:
wherein the electronic device has first (Li, top face of element 52, figure 16) and second (Li, bottom face of element 12, figure 16) faces and further comprises: a display having pixel circuitry (Li, element 100, figure 16), wherein the pixel circuitry is configured to emit light through the dielectric cover layer (Li, as shown in figure 16, paragraphs [0058] and [0080]).

Regarding claim 5, the combination of Li, Lee and Satoh as referred in claim 1 teaches the following:
wherein the conductive traces (Li, of element 46, figure 16) are in direct contact with a surface of the dielectric cover layer (Li, element 52, figure 16).

Regarding claim 6, the combination of Li, Lee and Satoh as referred in claim 1 teaches the following:
further comprising an adhesive layer (Li, element 76, figure 10) that attaches the surface of the dielectric substrate to the dielectric cover layer (Li, element 52, figure 10), wherein the conductive 

Regarding claim 12, Li as modified in claim 1 teaches the electronic device with the exception for the following:
wherein the phased antenna array comprises: an antenna having ground traces embedded within the dielectric substrate and a positive antenna feed terminal coupled to the conductive traces at the surface of the dielectric substrate, wherein the conductive traces form an antenna resonating element for the antenna.
Satoh suggests the teachings of wherein the phased antenna array comprises: an antenna having ground traces (elements 141, figure 1, paragraph [0051]) embedded within the dielectric substrate. While Satoh does not explicitly teach a positive antenna feed terminal coupled to the conductive traces at the surface of the dielectric substrate, wherein the conductive traces form an antenna resonating element for the antenna, it is obvious that there would be positive antenna feed terminals coupled to each of the conductive traces (elements 110, figure 1) at the surface of the dielectric substrate, wherein the conductive traces form an antenna resonating element for the antenna since the conductive traces are antennas and would need to be fed with some signal in order for them to resonant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have he phased antenna array of Li as modified to comprise an antenna having ground traces embedded within the dielectric substrate and a positive antenna feed terminal coupled to the conductive traces at the surface of the dielectric substrate, wherein the conductive traces form an antenna resonating element for the antenna as suggested by the teachings of Satoh in order to properly 

Regarding claim 21, Li as modified in claim 1 teaches the electronic device with the exception for the following:
wherein the phased antenna array is configured to receive the radio-frequency signals at the frequency between 10 GHz and 300 GHz through the dielectric cover layer.
However, Lee suggests that the phased antenna array may also be configured to receive the radio-frequency signals at the frequency between 10 GHz and 300 GHz through the dielectric cover layer (paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the phased antenna array of Li to be configured to receive the radio-frequency signals at the frequency between 10 GHz and 300 GHz through the dielectric cover layer as suggested by the teachings of Lee so that the phased antenna array can be used for both transmitting and receiving radio-frequency signals which is needed in electronic devices such as mobile phones.

Regarding claim 22, Li as modified in claim 1 teaches the following:
wherein the radio-frequency signals at the frequency exhibit an effective wavelength while propagating through the dielectric cover layer (all radio-frequency signals exhibit an effective wavelength).
Li as modified does not explicitly teach the dielectric cover layer has a thickness that is between 0.15 and 0.30 times the effective wavelength.
However Lee suggests that changing the thickness of the dielectric cover layer can be used to alter the characteristics of the antennas (figures 4 and 16-17).


Regarding claim 23, the combination of Li, Lee and Satoh as referred in claim 22 teaches the following:
wherein the dielectric cover layer has a dielectric constant between 3.0 and 10.0  (Li, “structure 52 may have …a dielectric constant of 8-13”, paragraph 0075]).

Regarding claim 26, the combination of Li, Lee and Satoh as referred in claim 1 teaches the following:
wherein the electronic device comprises a cellular telephone (Li, as shown in figure 1) (Lee, figure 10, column 11, lines 42-53).

Claims 9-10, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0292591, hereby referred as Li) in view of Satoh et al. (US 2012/0044113, hereby referred as Satoh) and Lee et al. (US 9,871,300, hereby referred as Lee), and further in view of Baks et al. (US 2018/0159203, hereby referred as Baks).
Regarding claim 9, the combination of Li, Lee and Satoh as referred in claim 1 teaches the electronic device with the exception for the following:

Baks suggests the teachings of wherein the phased antenna array (figures 1, 3, 4, and 6) comprises: an antenna having ground traces (elements 146, figure 1) embedded within the dielectric substrate, a patch element (element 114-1, figure 1) interposed between the ground traces and the conductive traces (element 152, figure 1), and a parasitic element that is formed from the conductive traces (element 152, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the phased antenna array of the combination of Li, Lee and Satoh to include an antenna having ground traces embedded within the dielectric substrate, a patch element interposed between the ground traces and the conductive traces, and a parasitic element that is formed from the conductive traces as suggested by the teachings of Baks as this is an alternative way to form an antenna array by having a patch and a parasitic element used to alter the radiation pattern, and the grounded traces are used as an isolation element to reduce any interference that may occur from adjacent antennas in the array. 

Regarding claim 10, Li as modified in claim 9 teaches the electronic device with the exception for the following:
further comprising a first transmission line path coupled to a first positive antenna feed terminal on the patch element; and a second transmission line path coupled to a second positive antenna feed terminal on the patch element.
Baks suggests the teachings of a first transmission line path (element 612, figures 6) coupled to a first positive antenna feed terminal on the patch element (element 642, figures 6); and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Li as modified to include a first transmission line path coupled to a first positive antenna feed terminal on the patch element; and a second transmission line path coupled to a second positive antenna feed terminal on the patch element as suggested by the teachings of Baks as using two separate transmission line paths can be used to implement both a horizontal and vertical polarization mode (paragraph [0071]).

Regarding claim 13, the combination of Li, Lee and Satoh as referred in claim 1 teaches the electronic device with the exception for the following:
wherein the phased antenna array comprises ground traces embedded within the dielectric substrate and a plurality of antenna unit cells, each antenna unit cell in the plurality of antenna unit cells comprising: fences of conductive vias extending through the dielectric substrate from the ground traces to the surface of the dielectric substrate, wherein the fences of conductive vias and the ground traces define a cavity; and an antenna resonating element within the cavity.
Baks suggests the teachings of wherein the phased antenna array comprises ground traces (elements M2 and M5, figures 1 and 6A) embedded within the dielectric substrate (element 110, figure 1 or 610, figure 6A) and a plurality of antenna unit cells (as shown in figures 3, 4, and 6), each antenna unit cell in the plurality of antenna unit cells comprising: fences of conductive vias (elements 146, figure 1 or elements 646, figure 6B) extending through the dielectric substrate from the ground traces to the surface of the dielectric substrate (as shown in figure 1), wherein the fences of conductive vias and the ground traces define a cavity (as shown in figures 1 and 6); and an antenna resonating element (element 114-1, figure 1 or element 642, figure 6A) within the cavity.


Regarding claim 25, Li as modified in claim 13 teaches the electronic device with the exception for the following:
wherein the fences of conductive vias comprise a set of conductive vias having a shape selected from the group consisting of: a hexagonal shape, a pentagonal shape, and a rectangular shape.
Baks suggests the teachings of wherein the fences of conductive vias comprise a set of conductive vias having a shape selected from the group consisting of: a hexagonal shape, a pentagonal shape, and a rectangular shape (figure 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the fences of conductive vias of Li to comprise a set of conductive vias having a shape selected from the group consisting of: a hexagonal shape, a pentagonal shape, and a rectangular shape as suggested by the teachings of Baks as changing the shape of the conductive vias changes the mutual capacitance and the isolation between the adjacent antenna elements in the antenna array.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0292591, hereby referred as Li) in view of Satoh et al. (US 2012/0044113, hereby referred as Satoh), Lee et al. (US 9,871,300, hereby referred as Lee), and Baks et al. (US 2018/0159203, hereby referred as Baks), and further in view of Sudo et al. (US 2015/0194730, hereby referred as Sudo).
Regarding claim 11, Li as modified in claim 10 teaches the electronic device with the exception for the following:
wherein the conductive traces have a cross shape and overlap the first and second positive antenna feed terminals on the patch element.
However Baks suggests using the conductive traces (elements 641, figures 6) have a square shape and overlap the first and second positive antenna feed terminals on the patch element (elements 642, figures 6) which has a cross shape.
Sudo suggests the teachings of wherein the conductive traces (element 16, figure 1) have a cross shape and overlap the first (element 14, figure 1) and second (element 14, figure 1) positive antenna feed terminals on the patch element (element 13, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductive traces of Li as modified to have a cross shape and overlap the first and second positive antenna feed terminals on the patch element as suggested by the teachings of Sudo as changing the shape of a parasitic element is well known in the art to alter the radiation characteristics of a patch antenna. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0292591, hereby referred as Li) in view of Satoh et al. (US 2012/0044113, hereby referred as Satoh), Lee et al. (US 9,871,300, hereby referred as Lee), and Baks et al. (US 2018/0159203, hereby referred as Baks), and further in view of Chen et al. (US 2013/0324069, hereby referred as Chen).
Regarding claim 14, Li as modified in claim 13 teaches the electronic device with the exception for the following:
wherein each antenna unit cell in the plurality of antenna unit cells further comprises: an additional antenna resonating element within the cavity, wherein the antenna resonating element is configured to transmit radio-frequency signals at a first frequency between 10 GHz and 300 GHz and the second antenna resonating element is configured to transmit radio-frequency signals at a second frequency between 10 GHz and 300 GHz that is different than the first frequency.
Satoh suggests the teachings of operating in frequency bands between 10 GHz and 300 GHz (paragraph [0048]).
Chen suggests the teachings of wherein each antenna unit cell (as shown in figure 1A) in the plurality of antenna unit cells further comprises: an additional antenna (HB, figure 1A) resonating element within the cavity, wherein the antenna resonating element (LB, figure 1A) is configured to transmit radio-frequency signals at a first frequency and the second antenna resonating element (HB, figure 1A) is configured to transmit radio-frequency signals at a second frequency that is different than the first frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein each antenna unit cell in the plurality of antenna unit cells of Li as modified comprises an additional antenna resonating element within the cavity, wherein the antenna resonating element is configured to transmit radio-frequency signals at a first frequency between 10 GHz and 300 GHz and the second antenna resonating element is configured to transmit radio-frequency signals at a second frequency between 10 GHz and 300 GHz that is different than the first frequency as suggested by the teachings of Satoh and Chen which can be used to allow the antenna to work in multiple different frequency bands. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0292591, hereby referred as Li) in view of Satoh et al. (US 2012/0044113, hereby referred as Satoh) and Lee et al. (US 9,871,300, hereby referred as Lee), and further in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl).
Regarding claim 24, the combination of Li, Lee and Satoh as referred in claim 1 teaches the electronic device with the exception for the following:
wherein the dielectric cover layer has a thickness and a dielectric constant that configures the dielectric cover layer to form a quarter wave impedance transformer between free space and the phased antenna array at the frequency.
Veihl suggests the teachings of wherein the dielectric cover layer has a thickness and a dielectric constant that configures the dielectric cover layer to form a quarter wave impedance transformer between free space and the phased antenna array at the frequency (paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric cover layer the combination of Li, Lee and Satoh to have a thickness and a dielectric constant that configures the dielectric cover layer to form a quarter wave impedance transformer between free space and the phased antenna array at the frequency as suggested by the teachings of Veihl in order to alter the impedance which can help in improving the impedance match at wide scan angles (paragraph [0119]).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The current claims can be interpreted in a broader manner which would allow for Satoh et al. (US 2012/0044113) and Kamgaing (US 20170170544) to be used to reject the claims as explained in the search reports cited by the applicant. Veihl et al. (US 2019/0115664) could also be used to reject the independent claim and some of the dependent claims. 

Response to Arguments
Applicant’s arguments, filed 12/29/2020, with respect to the rejections of claims 7-8 have been fully considered and are persuasive.  The rejections of claims 7-8 have been withdrawn. 

Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that there is no suggestion of “frequency between 10 GHz and 300 GHz” in Li.
The examiner respectfully disagrees. Li explicitly teaches that the antenna may be any one or more types of different known antennas (paragraphs [0035] and [0063]) and that the antenna may be used in different wireless communication bands (paragraphs [0051]). The 10 GHz to 300 GHz range is a large range of frequencies, and it is known in the art that wireless communication may occur in that range, and since Li teaches it may be used in different bands, it would have been obvious that Li would suggests the teachings of that limitation. Furthermore, Satoh was also used to teach the limitation of 10 GHz to 300 GHz (“a frequency of at least 59 GHz and not more than 62 GHz”, paragraph [0048]).


The examiner agrees. Lee was not relied on to teach these limitations. Lee was only used to show that it is obvious to implement a phased array into a cellular device (column 11, lines 42-53) such as the one taught by Li. 

Also regarding claim 1, the applicant argues that it is nonobvious to incorporate the antenna of Satoh into the device of Li, due to Satoh having a gap between the antenna and dielectric plate and without any adhesive, and therefore there would not be an expectation of predictable and satisfactory antenna performance, and that the examiner is using hindsight reasoning. 
The examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Li teaches the limitations except for the phased array structure and the frequency range. However, as stated above Li does suggest that any antenna may be used and may work in any wireless communication band (paragraphs [0035], [0051], [0063]). Lee is there to teach that a phased array can be used in a mobile device (column 11, lines 42-53), similar to the device of Li. Satoh is used to teach that a phased array may be pressed up against a dielectric cover (figure 10) and still function. Even though figure 10 of Satoh shows a gap, figures 16-17 show that even when there is no gap, there is still a sufficient gain to allow for wireless communication to occur. Furthermore, there is nothing Li that says 

Regarding claim 5, the applicant argues that Li fails to teach “wherein the conductive traces are in direct contact with a surface of the dielectric cover layer” since there is a gap between Li’s element 46 and element 52 in the figure. 
The examiner respectfully disagrees. Figure 7 shows the conductive traces (of element 46) are in direct contact with the dielectric cover layer (52). The description of figure 7 also states that having gaps would unpredictable changes in the impedance of the antenna structure 46 (paragraphs [0064]-[0066]). Claim 11 explicitly states “wherein the flexible printed circuit substrate is directly attached to the planar glass display layer”. Element 78 of figure 16 in Li is a support structure that is supposed to press the conductive traces (of element 46) against the dielectric cover layer (52). Drawings are not always drawn 

Regarding claim 6, the applicant argues that Li as modified fails to teach “further comprising an adhesive layer that attaches the surface of the dielectric substrate to the dielectric cover layer, wherein the conductive traces are in direct contact with the adhesive layer” since the antenna system of Satoh is being used in the electronic device of Li and there is no mention of using adhesives with Satoh.
The examiner respectfully disagrees. The entirety of Satoh is not being used, Satoh is being used to teach that a phased array having conductive traces can be placed against a dielectric layer and work properly. Li teaches the benefits of using adhesives to securely attach the antenna to the dielectric cover layer (paragraphs [0067]-[0070]) which can prevent any gaps that may occur and cause unpredictable changes to the impedance of the antenna structure. It is also obvious in the antenna art that adding something in between the path of an antenna will affect its resonant characteristics, and it is obvious for it to be designed and tested to ensure it does not hinder the performance of the antenna. Therefore, it is apparent that the adhesive of Li can be used with a phased array of the combination of the teachings of Li and Satoh since the similar problems may occur if the antenna was not securely attached to the dielectric cover layer.

Claims 2-6, 9-14, and 21-26 are dependent on claim 1, and also rejected as explained in the action above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845